Citation Nr: 1125008	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  05-14 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a prostate disorder, claimed as prostate cancer, to include as due to herbicide (Agent Orange) exposure in Vietnam.

2.  Entitlement to service connection for hypertension, to include as due to herbicide (Agent Orange) exposure in Vietnam.

3.  Entitlement to service connection for peptic ulcer disease, claimed as stomach pain.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Veteran was afforded RO hearings in May 2004 and June 2005.  Transcripts of the proceedings are of record.

In November 2009, the Board remanded the matter for additional evidentiary development.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era; therefore, he is presumed to have been exposed to Agent Orange or other herbicides while there.

2.  There is no medical evidence of a current diagnosis of a prostate cancer.

3.  A prostate disorder was not present in service or until many years thereafter and is not related to service or to an incident of service origin, including presumed herbicide exposure.

4.  Hypertension was not present in service or until many years thereafter and is not related to service or to an incident of service origin, including presumed herbicide exposure.

5.  The evidence supports a finding that the Veteran's current peptic ulcer disease, claimed as stomach pain, is related to service.


CONCLUSIONS OF LAW


1.  A prostate disorder was not incurred in or aggravated during active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  Hypertension was not incurred in service, or caused or aggravated by service, nor is it presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for peptic ulcer disease, claimed as stomach pain, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters in March 2003 and June 2003 prior to the initial RO decision in this matter.  The letters provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  Prior to the initial RO decision, the Veteran was not informed of what type of information and evidence was needed to establish a disability rating and effective date.  However, fully compliant notice was later issued in a June 2006communication, and the claim was thereafter readjudicated in March 2011.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at May 2004 and June 2005 hearings before Decision Review Officers.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Laws & Regulations

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove service connection, the record must contain: (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony of an in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Certain diseases, including cardiovascular-renal disease (including hypertension), may be presumed incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  See Under Secretary for Health letter (October 4, 1995) (It is appropriate for VA to consider sensorineural hearing loss as an organic disease of the nervous system and, therefore, a presumptive disability.)

For the showing of chronic disease in service to support a finding of service connection on a direct basis, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

Whenever VA's Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between the exposure of humans to an herbicide agent and the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease.  38 U.S.C.A. § 1116(b)(1).

If a veteran was exposed to an herbicide agent during active military service, the following diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted. See Notice, 72 Fed. Reg. 32,395 (2007).

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

Analysis

Prostate Cancer

The Veteran specifically alleges entitlement to service connection for prostate cancer due to his active service and, specifically, as a result of his presumed exposure to Agent Orange or other herbicides while stationed in Vietnam.  Upon review of the relevant evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a prostate disorder, to include prostate cancer.

As noted, the following diseases are associated with herbicide exposure for purposes of this presumption: chloracne or other acneform disease consistent with chloracne, Type II Diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

Here, the Veteran's service in Vietnam during the Vietnam Era has been confirmed.  See 38 C.F.R. § 3.2(f).  Indeed, VA has informed him that, due to his service in the Republic of Vietnam, his exposure to Agent Orange has been conceded.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).


The Board acknowledges the Veteran's and his representative's arguments that the post-service documentation of elevated PSA levels suggest a future incurrence of prostate cancer.  However, the first and indeed perhaps most fundamental requirement for any service-connection claim is there must be proof the Veteran has the claimed disabilities.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225 (service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there can be no valid claim).  

Concerning the Veteran's specific claim for prostate cancer, there is simply no medical evidence of record indicating he currently has prostate cancer.   As there is no clinical diagnosis of prostate cancer, there is obviously no possible means of attributing non-existent condition to the Veteran's active service, including, as is being specifically alleged here, by way of exposure to Agent Orange.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

However, the Board notes that the Veteran has received treatment for and been diagnosed as having other prostate related disorders.  In this respect, post-service treatment records demonstrate elevated PSA readings beginning in 2002 as well as complaints and treatment for an enlarged prostate, prostatitis and epididymitis.  Additionally, a letter from the Agent Orange Registry, dated in March 2003, indicated that the Veteran has been diagnosed as having chronic prostatitis.

Therefore, the determinative issue is whether the Veteran is experiencing a prostate disorder that may be attributable to the his active service - and, in particular, to exposure to Agent Orange while in Vietnam.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."). See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Regardless of the Veteran's conceded exposure to Agent Orange, in order for the Veteran to be entitled to presumptive service connection on the basis of that Agent Orange exposure, the record must also establish that he has a disease to which this presumption applies.  Further, this specific disorder must manifest to a compensable degree of at least 10-percent disabling within a specified time following the last exposure to Agent Orange.  See 38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

In this case, although it is presumed he was exposed to Agent Orange since he served in Vietnam during the Vietnam era, the competent medical evidence of record does not also establish that he has a disease of the specific type required that would, in effect, require the Board to presume his enlarged prostate was incurred during his active service from that presumed exposure to Agent Orange.  VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32395-32407 (2007).  The Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e).  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).

But even if, as here, a Veteran is found not entitled to a regulatory presumption of service connection, his claim must still be reviewed to determine whether service connection may be established alternatively on a direct incurrence basis by establishing the required causation.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation).  The Court has specifically held that the provisions set forth in Combee, which, instead, concerned exposure to radiation, are nonetheless applicable in cases, as here, involving exposure to Agent Orange.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

Concerning in-service incurrence, the Veteran's service treatment records are completely unremarkable for any relevant complaints, treatment, or diagnosis of any and all prostate disorders.  Further, his July 1970 service separation examination was equally unremarkable for any indication of any prostate disorder.   Accordingly, there is no objective indication of an enlarged prostate or any other prostate disorder while he was in service. 

The Veteran also has failed to provide any objective indication of an enlarged prostate until 2002, so more than thirty years after his discharge from service.  The lapse of so many years after his separation from service and the first documented complaint of this claimed disorder is probative evidence to be considered in determining whether his current disability may be traced back to his active service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Of equal or even greater significance, there is simply no medical evidence of record etiologically linking this diagnosis of an enlarged prostate to the Veteran's active service, including especially to his presumed exposure to Agent Orange in Vietnam.

Rather, the record contains objective evidence against a finding that any currently diagnosed prostate disorder is related to service.  In January 2010, the Veteran was afforded a VA examination.  The Veteran presented with complaints of nocturia, frequent daytime urination, an enlarged prostate and erectile dysfunction.  The examiner also noted a prior history of epididymitis and prostatitis.  Physical examination demonstrated the prostate gland that was 3+ symmetrically enlarged and of normal consistency.  No nodularity was noted and there was no excess tenderness.  Upon review of the medical records and the Veteran's history, the examiner opined that any claimed genitourinary disorders were not related to service as they developed after his discharge from service.  

In light of the aforementioned opinion and absent any supporting medical nexus evidence, service connection is not warranted.   While the Veteran is competent, even as a layman, to for example describe symptoms of an enlarged prostate he has experienced, whether in service or during the many years since his discharge, he is not also competent to in turn attribute the that diagnosis and associated symptoms to his presumed exposure to Agent Orange in Vietnam or, for that matter, to any other incident of his active service.  This is a medical, not lay, determination.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, including during service, even where not corroborated by contemporaneous medical evidence, but also indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence, against the other evidence of record).  See also 38 C.F.R. § 3.159(a)(2); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a prostate disorder, to include prostate cancer.  As there is no reasonable doubt to resolve in the Veteran's favor, the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

The Veteran seeks service connection for hypertension as a result of herbicide exposure.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with the diastolic blood pressure of less than 90mm. 

The Veteran's service treatment records document blood pressure readings within normal limits.  Upon induction, in September 1968, the Veteran's blood pressure was 130/80.  Upon separation, in July 1970, his blood pressure was 110/60.

The Veteran's post-service medical records show he was first diagnosed with a hypertension in 2002, more than 30 years after his separation from service.  
Additionally, a letter from the Agent Orange Registry, dated in March 2003, also indicates that the Veteran has been diagnosed as having hypertension.  This 30+-year lapse between the conclusion of his military service and the onset of his symptoms provides compelling evidence against his claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Additionally, the Veteran has failed to show continuity of symptomatology during the many years since service to otherwise support this claim.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

Moreover, the Veteran was afforded a VA examination in January 2010.  The examiner noted that the Veteran was first diagnosed as having hypertension in 2002.  The examiner noted that the Veteran's blood pressure was not well controlled and that the Veteran was experiencing peripheral vascular disease as a complication of hypertension.  The VA examiner opined that upon review of the medical records and the Veteran's history, it did not appear that the Veteran's hypertension was related to his period of service as it developed after his discharge from service.

As hypertension was not diagnosed in service or for many years after service, there is no basis on which to grant service connection on a direct basis.  However, the Veteran has asserted that his hypertension is secondary to herbicide exposure in service.

Hypertension, however, is not one of the enumerated diseases associated with exposure to herbicide agents, such as Agent Orange. 38 C.F.R. § 3.309(e).  In fact, the Secretary has concluded, based on multiple in-depth studies conducted by the National Academy of Sciences (NAS), that there is inadequate evidence of an association between exposure to herbicides and non-listed diseases such as hypertension.  See Diseases Not Associated With Exposure to Certain Herbicide Agents, 72 Fed. Reg. 32,395- 32,407 (June 12, 2007); see also 68 Fed. Reg. 27,630 - 27,641 (May 20, 2003); 74 Fed. Reg. 21,258-60 (May 9, 2009).  Thus, the Agent Orange presumptive provisions do not provide a basis upon which to establish service connection for hypertension.

Accordingly, the Board further finds that there is no basis upon which to award service connection for hypertension on a direct basis, including due to Agent Orange exposure in service.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Currently, the only evidence of record supporting the Veteran's claim is his opinion that his hypertension may be related to herbicide exposure while stationed in Vietnam.  The Board finds the Veteran's assertions credible; however, the Board does not find that they are competent to testify as to etiology of the Veteran's hypertension.  As a layperson, lacking in medical training and expertise, the Veteran's statements are not a competent medical opinion on a matter so complex as the etiology of his diagnosed hypertension.  The medical examiner considered the service and post service medical evidence of record, the clinical findings, and the Veteran's assertions and complaints, and found that the diagnosed hypertension was not the result of the Veteran's active service, or any incident therein.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In summary, the Board finds that the most probative evidence shows that the Veteran's hypertension was not present during his active service or for many years thereafter and the record on appeal contains no probative evidence that the Veteran's current hypertension is causally related to his active service or any incident therein, including presumed herbicide exposure.  For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim of service connection for hypertension.  The benefit of the doubt doctrine is not for application where the clear weight of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Stomach

The Veteran alleges entitlement to service connection for a stomach disorder, which he characterized as stomach pain.  A review of the service treatment records demonstrate complaints of an upset stomach, in November 1969.   At that time, he was diagnosed as having gastritis.  Post-service treatment records demonstrate treatment for gastroesophageal reflux disease (GERD) and gastroenteritis. 

In January 2010, the Veteran was afforded a VA examination.  The Veteran endorsed a 35 year history of peptic ulcer disease and GERD.  Physical examination demonstrated a mildly obese abdomen, which was soft and nontender.  No masses were palpable.  Bowel sounds were normally active and no bruits were audible.  The Veteran was diagnosed as having peptic ulcer disease and gastroesophageal reflux disease.  Upon review of the medical records and the Veteran's history, the examiner opined that the Veteran's claimed stomach disorder was not related to service as it developed after his discharge from service.  

In a December 2010 addendum, the VA examiner was asked to clarify whether the stomach pain the Veteran experienced in service was in any way related to his current stomach symptomatology.  The VA examiner indicated that he had reviewed the Veteran's claims file and noted that there was one notation, dated in 1969, in the Veteran's service treatment records regarding stomach discomfort.  At that time, the Veteran was diagnosed as having gastritis.  The examiner indicated that the Veteran had a history of peptic ulcer disease and it was "as likely as not" that the symptoms the Veteran experienced in 1969 were related to his currently diagnosed peptic ulcer disease.

Based on the evidence presented, the Board finds that service connection for peptic ulcer disease is warranted.  In this regard, the Veteran has related that he experienced stomach pain in service and that he has continuously experienced a stomach disorder since service.  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Here, we find that the Veteran is competent to report stomach pain and discomfort.  

Considering the totality of the evidence, the record is found to be at least in equipoise as to etiology of the Veteran's peptic ulcer disease.  Accordingly, when resolving all doubt in the Veteran's favor, service connection for peptic ulcer disease, claimed as stomach pain, is granted.


ORDER

Service connection for prostate cancer, to include as due to herbicide (Agent Orange) exposure in Vietnam is denied.

Service connection for hypertension, to include as due to herbicide (Agent Orange) exposure in Vietnam is denied.

Service connection for peptic ulcer disease, claimed as stomach pain, is granted, subject to governing criteria applicable to the payment of monetary benefits.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


